Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows (the ordering of the species is here done in the order which the applicant presented claims thereto): 
Species 1:  claim 25, (the modification 8 of embodiment 2, see Fig. 114a-126b)
Species 2:  claim 26, (the modification 10 of embodiment 2, see Fig. 128-138)
Species 3:  claim 27, (the modifications 11, and potentially 12, of embodiment 2 here claimed together, as there is a super embodiment disclosed it seems although it is never depicted, however the claim is nominally directed to modification 11 although it can be used along with modification 12, see Fig. 139a-150)
Species 4:  claim 28, (modification 12 of embodiment 2, here lacking a special technical feature between this and the above species, see Fig. 147a-150)
Species 5:  claim 29, (modification 7 of embodiment 2, see Fig. 111a-113b)
Species 6:  claim 30, (modification 6 of embodiment 2, see Fig. 104a-110)
Species 7:  claim 31, (the third embodiment, see Fig. 151a-156b)

Species 9:  claim 33, (the first and second modifications of the second embodiment not depicted separately in figures, although this might be intended to be fairly generic to most embodiments other than those with different substrate types)
Species 10:  claim 36, (this appears to be intended to be generic to most embodiments, except those with different substrate types, but does not share a special technical feature, except those with different substrate types, but does not share a special technical feature and is formally directed to the main embodiment of the second embodiment it appears)
Species 11:  claim 37, (this appears to be intended to be a somewhat generic feature to most embodiments, except those with different substrate types, but does not share a special technical feature and is formally directed to the second modification of the second embodiment it appears)
Species 12:  claim 38, (see modification 9 of the second embodiment in Fig. 127)
Species 13:  claim 39, (see first main embodiment, Fig. 1-28)
Species 14:  claims 40-43, (this appears generic to most transistor embodiments but lacks a special technical feature)
Species 16:  claim 44 (this is again directed to the 12th modification of the second embodiment in Fig. 147a-150 but lacks a special technical feature in common with the above claims also directed thereto)

Should the applicant elect species 14 above, then the following sub-species appears to be present which all lack a special technical feature common between them:
Sub-species 1:  claim 41 
Sub-species 2:  claim 42
Sub-species 3:  claim 43

Applicant is required, in reply to this action, to elect a single species (and if species 14 is elected then a sub-species as well) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 24 and 34-35 appear to be intended to be fairly generic, to at least some embodiments although perhaps not to all of the species as grouped above, and claim 40 appears to be generic to the sub-species noted above.  

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Claims 24-44 lack unity of invention because even though the inventions of these groups require the technical feature of “formed in contact with a surface of the semiconductor region on opposite sides of at least side surfaces of the surface of the main groove to generate a two-dimensional electron gas layer in the semiconductor region” and “formed in contact with the two-dimensional electron gas layer” and “formed in contact with the two-dimensional electron gas layer and apart from the first electrode” and “the main groove has a depth greater than or equal to a width of the main groove”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of      Padmanabhan et al. (“Padmanabhan” US 2014/0264369 published 09/18/2014).  

a substrate (see 11 carrying over as like part to later embodiments; [0020]); 
a main groove formed in a main surface of the substrate (see the groove for 1127 and 21 to be formed in down into layer 19/17 with the surface thereof the upper surface of 19; [0044] discussing the trenches formed although this groove is technically above the surface of 19 instead of the whole trenches 150); 
a semiconductor region formed in contact with a surface of the main groove (see “region” made of the layer 19 and designated along with the parts of 21 that are not in the immediate regions right under 1127 all together as one “a semiconductor region”; see [0019] introducing like parts that carry over in their designation to Fig. 12’s embodiment) 
an electron supply region (note the region in the layer 21 supplying electrons to make a 2DEG; [0019] discussing the part 21 carrying over to later embodiments as a like part) formed in contact with a surface of the semiconductor region on opposite sides of at least side surfaces of the surface of the main groove (note this is in both physical and electrical contact with the “surface” of the “region” on left and right surfaces of the surface of the main groove up at the top of 19) to generate a two- dimensional electron gas layer in the semiconductor region (note this region generates the electrons to make the 2DEG); 
a first electrode (see source electrode 36; [0038] introduces parts that carry over as like parts) formed in contact with the two-dimensional electron gas layer (this is in electrical contact with the 2DEG to have the device operate); and 

wherein the main groove has a depth greater than or equal to a width of the main groove (note here the office will adopt a designation of the total depth measurement of the trench as compared to a small non-total width of the main groove noted above thereby noting that the depth designated is greater than the designated width).  

A telephone call was made to Glenn Law on 02/17/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GRANT S WITHERS/               Primary Examiner, Art Unit 2891